Case 3:21-cr-00115-CHB-CHL Document 7 Filed 09/09/21 Page 1 of 1 PageID #: 15




                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF KENTUCKY

    In re: Criminal Actions                                   )
                                                              )       STANDING REFERRAL ORDER
                                                              )

                                              ***     ***     ***    ***
         Pursuant to 28 U.S.C. § 636(b)(1) and Fed. R. Crim. P. 59(a), the Court designates the United

States Magistrate Judge designated at the time of case assignment, per Rule 59(a), to determine any

pre-trial motion that does not dispose of a charge or defense.1 The Clerk of Court is directed to enter this

Order in all pending and future cases. Specifically, this matter is referred to the United States Magistrate

Judge for the purpose of:

              (a) Supervising discovery (including discovery motions and disputes) and related pretrial

                   proceedings;

              (b) Holding such hearings as may be required, other than suppression hearings and the final

                   pre-trial conference; and

              (c) Ruling on all non-dispositive motions, other than motions in limine and motions to alter

                   the trial date. Dispositive motions, motions for change of plea, motions in limine, and

                   motions to alter the trial date are exempted from the referral.

         The Court, in consultation with the Magistrate Judge, may alter this standing referral on a

motion-by-motion or case-by-case basis, as appropriate, by subsequent Order.

         This the 26th day of June, 2018.




1 This is in addition to the standing District practice that a Magistrate Judge will conduct all preliminary proceedings,
including initial appearances, arraignments, and hearings on the issue of pretrial detention or release.
